Citation Nr: 1307248	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disability.

2.  Whether new and material evidence has been received to reopen service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2009 rating decisions by which the RO, in pertinent part, denied entitlement to service connection for sleep apnea and declined to reopen the claims of service connection for right and left hip disabilities.

The RO previously denied entitlement to service connection for right and left hip disabilities in a February 2008 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2012).  In its present adjudication, the RO denied the claims based on the absence of new and material evidence.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  The Board's discussion can be found in the body of the decision below.

The issues of entitlement to service connection for a right hip disability, entitlement to service connection for a left hip disability, and entitlement to service connection for sleep apnea, to include as secondary to service-connected GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right hip disability was last denied by the RO in a February 2008 rating decision; the Veteran was notified of this decision and of his appellate rights, but did not file a timely appeal.

2.  The evidence associated with the claims file subsequent to the February 2008 rating decision regarding the claim of service connection for a right hip disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Service connection for a left hip disability was last denied by the RO in a February 2008 rating decision; the Veteran was notified of this decision and of his appellate rights, but did not file a timely appeal.

4.  The evidence associated with the claims file subsequent to the February 2008 rating decision regarding the claim of service connection for a left hip disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied reopening of the claim of service connection for a right hip disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received, and the claim of service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The February 2008 rating decision that denied reopening of the claim of service connection for a left hip disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  New and material evidence has been received, and the claim of service connection for a left hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Regarding the new and material evidence claims herein, inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claims being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist with respect to those claims.

Law and Regulations: New and Material Evidence 

In a final February 2008 rating decision, the RO denied entitlement to service connection for right and left hip disabilities on the basis, essentially, that there was no current disability of either hip.  The Veteran was properly notified of the February 2008 rating decision, but he did not appeal that decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In April 2009, the Veteran filed a claim to reopen his claims of service connection for right and left hip disabilities.  A November 2009 rating decision denied the claims to reopen, finding that the additional evidence since the February 2008 prior final rating decision did not show that there were current right and/or left hip disabilities that were related to service.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

In an unappealed February 2008 rating decision, the RO denied entitlement to service connection for right and left hip disabilities, finding that no chronic disability resulted from bilateral hip complaints in service and because the claimed disabilities neither occurred in nor were caused by service.  Because this decision was not appealed, it became final.  As such, to reopen the claims, new and material evidence must be received that tends to show that the Veteran has current right and left hip disabilities that are potentially related to service.  

The evidence of record at the time of the February 2008 rating decision consisted of the service treatment records showing complaints of and treatment for bilateral hip pain in service as well as an assessment of suspected osteoarthritis but without any objective findings of any specific disability of either hip.  

The pertinent evidence received since the February 2008 RO decision consists of an April 2010 VA Persian Gulf War examination report.  Apparently, on examination, the Veteran reported bilateral hip pain.  Pursuant to examination of the Veteran, the examiner diagnosed bilateral hip strain.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the April 2010 VA diagnosis indicated that the Veteran has a currently diagnosed disability of each hip.  

Based on this additional evidence, the Board finds that the evidence received since the February 2008 rating decision regarding the Veteran's claims of service connection for right and left hip disabilities is new and material, as it relates to an unestablished fact ( a current disability) that is necessary to substantiate these claims, and it raises a reasonable possibility of substantiating the claims, as bilateral hip complaints are shown in the service treatment records.  Accordingly, the evidence is new and material, and the claims of service connection for right and left hip disabilities must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen the claim of entitlement to service connection for a right hip disability is reopened; to that extent only, the claim is granted.

The appeal to reopen the claim of entitlement to service connection for a left hip disability is reopened; to that extent only, the claim is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's service connection claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

At the outset, to ensure that the record is complete, VA clinical records dated from July 13, 2010 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2011); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Next, a VA orthopedic examination must be scheduled for an opinion regarding the likely etiology of any hip disorder, including bilateral hip strain.  As outlined above, symptoms associated with the hips appeared in service, and the Veteran has current bilateral hip disabilities.  In situations where there may be a nexus between a present disability and service, a VA examination must be provided.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination instructions are contained in the second paragraph below.

The Veteran is claiming entitlement to service connection for sleep apnea.  In October 2009, he was afforded a VA medical examination.  At that time, the examiner diagnosed sleep apnea and opined that he could not provide an opinion regarding etiology without a resort to speculation.  In the event that an examiner finds that s/he cannot provide such an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Here it is unclear why the examiner could not provide an opinion.  

The Board observes moreover that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner did not explain why he could not provide an opinion, and his assertions were inconclusive.  As such, the examination was inadequate, and a new one must be provided for an opinion regarding the likely etiology of the Veteran's sleep apnea.  Id.; Jones, supra; Obert, supra.  The examination instructions are contained in the third paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from July 13, 2010 to the present.

2.  Schedule a VA orthopedic examination for a diagnosis of all current disabilities of the right hip and left hip.  As to each disability diagnosed, the examiner is to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to the Veteran's period of active duty service.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In conjunction with the examination, the examiner must review all pertinent documents in the claims file, and the examination report must indicate whether requested review took place.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that sleep apnea is related to service, the proximate result of a service-connected disability (to include GERD), or aggravated by a service-connected disability beyond the normal progression of the condition. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In conjunction with the examination, the examiner must review all pertinent documents in the claims file, and the examination report must indicate whether requested review took place.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After conducting any the foregoing development and any other development deemed necessary, the RO should readjudicate the Veteran's claims, considering all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


